Citation Nr: 1242142	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982 and from June 1989 to October 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, continued a noncompensable evaluation for service-connected allergic rhinitis.

The case was previously before the Board in September 2009 and January 2011 when it was remanded for additional development by the originating agency.  It has now returned to the Board for further appellate action.  

When the case was before the Board in January 2011, the issue of entitlement to an initial rating in excess of 10 percent for service-connected chronic maxillary sinusitis was included in the appeal.  The Board remanded the claim for the issuance of a statement of the case (SOC).  A SOC was provided to the Veteran in June 2012, but in a November 2012 statement the Veteran withdrew the claim from appeal.  It is therefore no longer before the Board.  


FINDING OF FACT

The Veteran's allergic rhinitis manifests permanent hypertrophy of the turbinates and difficulty breathing during periods of acute flares; there are no nasal polyps or obstruction of the nasal passages.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but not higher, for allergic rhinitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 6522, 6523 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim

Service connection for allergic rhinitis was granted in an October 1998 rating decision with an initial noncompensable evaluation assigned effective November 25, 1997.  The September 2006 rating decision on appeal continued the noncompensable evaluation.  The Veteran contends that an increased rating is warranted as his allergic rhinitis requires daily medication and causes flares of symptoms that can last a week or more.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's allergic rhinitis is currently rated as noncompensably disabling under Diagnostic Code 6522.   Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.  As Diagnostic Code 6522 does not provide for a zero percent rating, the Veteran's noncompensable evaluation was assigned in accordance with 38 C.F.R. § 4.31 (a zero percent evaluation is assigned if the Veteran does not meet the requirements for a compensable evaluation).  

The Board finds that a compensable rating is not warranted under Diagnostic Code 6522 at anytime during the claims period.  VA examinations performed in August 2006, October 2009, January 2010, and February 2012 were all negative for findings of nasal polyps.  The VA examiners also all determined that the Veteran's nasal passage was not obstructed (either totally or 50 percent) due to allergic rhinitis.  The Veteran has undergone treatment for rhinitis with both VA and private providers, but clinical records do not document any findings of polyps or nasal obstruction.  A compensable evaluation is therefore not warranted under Diagnostic Code 6522. 

Although a compensable rating is not warranted under the criteria pertaining to allergic rhinitis, the Board finds that rating the Veteran's disability by analogy to bacterial rhinitis and Diagnostic Code 6523 is appropriate.  Under Diagnostic Code 6523, a 10 percent evaluation is warranted for bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.  The February 2012 VA examiner specifically found that the Veteran's rhinitis manifested permanent hypertrophy of the nasal turbinates and the August 2006 VA examiner noted hyperaemia of the nasal turbinates in August 2009.  The Veteran's private physician also noted a moderate amount of allergic change of the turbinates.  While the Veteran has not manifested obstruction of the nasal passages due to rhinitis, he has reported difficulty breathing through the nostrils during flares of rhinitis symptoms.  Based on the Veteran's complaints and the findings of permanent hypertrophy of the nasal turbinates, the Board finds that the Veteran's disability most nearly approximates the criteria associated with a 10 percent evaluation under Diagnostic Code 6523.  

A rating in excess of 10 percent is not warranted under any of the diagnostic codes pertaining to rhinitis.  As noted above, the Veteran has not manifested nasal polyps associated with rhinitis and there are no findings of rhinoscleroma to allow for a maximum 50 percent rating under Diagnostic Code 6523.  The Board also notes that the Veteran began immunotherapy to treat his allergic rhinitis in 2009 based on the recommendation of his private physician and in July 2011 reported that his symptoms were under good control.  A rating in excess of 10 percent is therefore not warranted.  

The Board has considered the implications of the change in the diagnostic code assigned to the Veteran's allergic rhinitis and recognizes that any change in a diagnostic code by VA must be specifically explained.   Pernorio v. Derwinski, 2 Vet. App. 625 (1992).   The Veteran's rhinitis was previously rated under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2012) for allergic rhinitis.  However, the manifestations of the Veteran's disability do not most nearly approximate the criteria associated with a compensable evaluation under that diagnostic code.  Therefore, the Board has determined that Diagnostic Code 6523, pertaining to bacterial rhinitis, more appropriately contemplates the symptoms from the Veteran's service-connected disability.  Furthermore, the Veteran's rhinitis was rated under Diagnostic Code 6522 since 1997 and has not been in effect for more than 20 years.  Thus, the provisions of 38 C.F.R. § 3.951 regarding preservation of disability ratings do not apply.

The Board must now determine whether the modification of the diagnostic code may be considered a severance.  This matter was addressed by the Federal Circuit Court in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Essentially, it has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court of Appeals for Veterans Claims (Court) has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").  In the Read case, the Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute." The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford v. Brown, 6 Vet. App. 269 (1994).  See Read, supra.

In this case, the assignment of a rating under Diagnostic Code 6523 did not constitute a severance.  Instead, the Board has determined that a diagnostic code different from that originally assigned is a more accurate descriptor of the service-connected disability, i.e. rhinitis, and allows for a higher disability rating than the original diagnostic code.  As noted above, the use of Diagnostic Code 6523 has not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code did not result in an improper severance of service connection for the Veteran's allergic rhinitis.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against a rating in excess of the 10 percent evaluation granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's rhinitis is manifested by symptoms such as permanent hypertrophy of the turbinates and difficulty breathing through the nasal passages during periods of acute flares.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to rhinitis.  There is no medical evidence that the Veteran's rhinitis has interfered with his employment, and the Veteran has not stated that he is unable to work due to service-connected allergic rhinitis.  The February 2012 VA examiner also specifically found that the Veteran's rhinitis did not impact his ability to work.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected rhinitis.





Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal facilities (including VA and the Social Security Administration (SSA)), and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a 10 percent rating, but not higher, for allergic rhinitis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


